      Case 5:18-cv-04071-DDC-ADM Document 169 Filed 11/05/19 Page 1 of 10




                             UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

 ANTHONY J. HAMPTON,

            Plaintiff,

            v.                                                 Case No. 18-4071-DDC-ADM

 BARCLAYS BANK DELAWARE, et al.,

            Defendants.


                                     SCHEDULING ORDER

       On November 5, 2019, in accordance with Fed. R. Civ. P. 16, U.S. Magistrate Judge Angel D.

Mitchell, conducted a scheduling conference in this case with the parties. Plaintiff appeared pro se.

Defendant Barclay’s Bank Delaware appeared through counsel Christopher Murphy.                Defendant

Discover Bank appeared through counsel Kirsten A. Byrd. Defendant Loandepot.com, LLC appeared

through counsel Kersten L. Holzhueter. Defendant Marketplace Loan Grantor Trust appeared through

counsel Michael C. Barnhill and Michael J. Norton. Defendant Equifax and Equifax Information

Services, LLC appeared through counsel Jeffrey Phillip James Richard Zeeck. Defendant Experian

Information Solutions, Inc. appeared through counsel Jeffrey R. Zohn. Defendant TransUnion, LLC

appeared through counsel Brian E. Mouber. During the scheduling conference, Mr. Hampton stated that

he does not object to Discover Bank’s and Loandepot.com’s motions to stay discovery (ECF Nos. 163

and 168), and so the court granted the motions as stated on the record during the scheduling conference.

       This scheduling order governs Mr. Hampton’s claims against Defendants Marketplace Loan

Grantor Trust, Equifax, Equifax Information Services, Experian Information Solutions, and TransUnion.

This scheduling order does not apply to or modify the scheduling order (ECF No. 111) as to Mr.

Hampton’s claims against Barclays Bank or Barclays Bank’s counterclaims against Mr. Hampton.
Case 5:18-cv-04071-DDC-ADM Document 169 Filed 11/05/19 Page 2 of 10




                 SUMMARY OF DEADLINES AND SETTINGS

                            Event                        Deadlines and Settings

    Plaintiff=s settlement proposal                      November 19, 2019
    Motions to dismiss                                   November 19, 2019
    Motions to amend                                     November 19, 2019
    Jointly proposed protective order submitted to
                                                         November 20, 2019
    court
    Motion and brief in support of proposed protective
    order (only if parties disagree about need for       November 20, 2019
    and/or scope of order)
    Exchange of initial disclosures                      November 20, 2019
    Defendant=s settlement counter-proposal              December 6, 2019

    Jointly filed mediation notice, or confidential
                                                         December 20, 2019
    settlement reports to magistrate judge

    Experts disclosed by plaintiff                       December 20, 2019
    Physical and mental examinations                     January 15, 2020
    Experts disclosed by defendant                       January 31, 2020
    Rebuttal experts disclosed                           February 15, 2020
    Mediation completed                                  February 28, 2020
    All discovery completed                              March 3, 2020

    All other potentially dispositive motions (e.g.,
    summary judgment) and motions challenging            April 7, 2020
    admissibility of expert testimony

    Daubert motions                                      42 days before trial




                                           2
     Case 5:18-cv-04071-DDC-ADM Document 169 Filed 11/05/19 Page 3 of 10




1.     Alternative Dispute Resolution (ADR).

       After discussing ADR during the scheduling conference, the court has determined that

settlement of this case potentially would be enhanced by use of early mediation. Toward that end,

plaintiff must submit a good-faith settlement proposal to defendant by November 19, 2019.

Defendant must make a good-faith counter-proposal by December 6, 2019. By December 20,

2019, unless the parties have jointly filed a notice stating the full name, mailing address, and

telephone number of the person whom they have selected to serve as mediator, along with the

firmly scheduled date, time, and place of mediation, each party must submit a confidential

settlement report by e-mail to the undersigned U.S. Magistrate Judge (but not the presiding U.S.

District Judge). These reports must briefly set forth the parties= settlement efforts to date, current

evaluations of the case, views concerning future settlement negotiations, the overall prospects for

settlement, and a specific recommendation regarding mediation or any other ADR method. If the

parties cannot agree on a mediator and any party wishes the court to consider a particular mediator

or other ADR neutral, then up to three nominations may be provided in the confidential settlement

reports; such nominations must include a statement of the nominee=s qualifications and billing

rates, and confirmation that the nominee already has pre-cleared all ethical and scheduling

conflicts. These reports must not be filed with the Clerk=s Office. Mediation is ordered. Absent

further order of the court, mediation must be held no later than February 28, 2020. An ADR

report must be filed by defense counsel within 14 days of any scheduled ADR process, using the

form located on the court=s website:

        http://ksd.uscourts.gov/wp-content/uploads/2015/10/adrreportrev20141.pdf




                                                  3
     Case 5:18-cv-04071-DDC-ADM Document 169 Filed 11/05/19 Page 4 of 10




2.     Discovery.

       a.      The parties shall serve their initial disclosures with regard to witnesses, exhibits,

damage computations, and any applicable insurance coverage, as required by Fed. R. Civ. P.

26(a)(1), by November 20, 2019. Supplementations of those disclosures under Fed. R. Civ. P.

26(e) must be served at such times and under such circumstances as required by that rule. In

addition, such supplemental disclosures must be served 40 days before the deadline for completion

of all discovery. The supplemental disclosures served 40 days before the deadline for completion

of all discovery must identify all witnesses and exhibits that probably or even might be used at

trial. The opposing party and counsel should be placed in a realistic position to make judgments

about whether to take a particular deposition or pursue follow-up Awritten@ discovery before the

time allowed for discovery expires. Should anything be included in the final disclosures under

Fed. R. Civ. P. 26(a)(3) that has not previously appeared in the initial Rule 26(a)(1) disclosures or

a timely Rule 26(e) supplement thereto, the witness or exhibit probably will be excluded from

offering any testimony under Fed. R. Civ. P. 37(c)(1).

       b.      All discovery in this case must be commenced or served in time to be completed

by March 3, 2020. Under recent amendments to the Federal Rules of Civil Procedure, the court

respectfully reminds the parties and counsel that they are entitled to obtain pretrial discovery

regarding any nonprivileged matter provided it’s (a) relevant to a party’s claim or defense, AND

(b) proportional to the needs of this case. Under Fed. R. Civ. P. 26(b)(1), whether any particular

discovery request is proportional is to be determined by considering, to the extent they apply, the

following six factors: (1) the importance of the issues at stake in the action, (2) the amount in

controversy, (3) the parties’ relative access to relevant information, (4) the parties’ resources, (5)



                                                  4
     Case 5:18-cv-04071-DDC-ADM Document 169 Filed 11/05/19 Page 5 of 10




the importance of the discovery in resolving the issues, and (6) whether the burden or expense of

the proposed discovery outweighs its likely benefit.

       c.      If expert testimony is used in this case, disclosures required by Fed. R. Civ. P.

26(a)(2), including reports from retained experts, must be served by plaintiff by December 20,

2019, and by defendants by January 31, 2020. Rebuttal expert disclosures shall be made by

February 15, 2020. The parties must serve any objections to such disclosures (other than

objections pursuant to Fed. R. Evid. 702-705, Daubert v. Merrell Dow Pharmaceuticals, Inc., 509

U.S. 579 (1993), Kumho Tire Co. v. Carmichael, 526 U.S. 137 (1999), or similar case law), within

14 days after service of the disclosures.     These objections should be confined to technical

objections related to the sufficiency of the written expert disclosures (e.g., whether all of the

information required by Rule 26(a)(2)(B) has been provided) and need not extend to the

admissibility of the expert=s proposed testimony. If such technical objections are served, counsel

must confer or make a reasonable effort to confer consistent with D. Kan. Rule 37.2 before filing

any motion based on those objections.

       d.      The parties must complete all physical or mental examinations under Fed. R. Civ.

P. 35 by February 15, 2020. If the parties disagree about the need for or the scope of such an

examination, a formal motion must be filed sufficiently in advance of this deadline in order to

allow the motion to be fully briefed by the parties, the motion to be decided by the court, and for

the examination to be conducted, all before the deadline expires.

       e.      Electronically stored information (ESI) in this case will be handled as follows: The

parties will exchange ESI in PDF form.

       f.      No party may serve more than 25 interrogatories, including all discrete subparts, on

any other party.

                                                5
     Case 5:18-cv-04071-DDC-ADM Document 169 Filed 11/05/19 Page 6 of 10




       g.       No more than 10 depositions may be taken by plaintiff, and no more than 10

depositions may be taken by defendants collectively. If a corporate representative is to appear on

behalf of a Defendant, all designated persons for the topics requested under Rule 30(b)(6) shall

count as one of the 10 depositions for the topics requested. Each deposition must be limited to 7

hours. A party may, however, seek leave of court if additional time is needed for a deposition or

if additional depositions are needed. All depositions must be governed by the written guidelines

that are available on the court=s website:

            http://www.ksd.uscourts.gov/wp-content/uploads/2015/10/depoguidelines.pdf

       h.       Discovery in this case may be governed by a protective order. If the parties agree

concerning the need for and scope and form of such a protective order, they must confer and then

submit a jointly proposed protective order by November 20, 2019. This proposed protective

order should be drafted in compliance with the guidelines available on the court=s website:

                Guidelines for Agreed Protective Orders for the District of Kansas

At a minimum, such proposed orders must include a concise but sufficiently specific recitation of

the particular facts in this case that would provide the court with an adequate basis upon which to

make the required finding of good cause pursuant to Fed. R. Civ. P. 26(c). A pre-approved form

of protective order is available on the court=s website:

                    http://ksd.uscourts.gov/index.php/forms/?open=CivilForms

If the parties disagree concerning the need for, and/or the scope or form of a protective order, the

party or parties seeking such an order must file an appropriate motion and supporting

memorandum, with the proposed protective order attached, by November 20, 2019

       i.       The parties consent to electronic service of disclosures and discovery requests and

responses. See Fed. R. Civ. P. 5(b) and D. Kan. Rules 5.4.2 and 26.3.

                                                  6
     Case 5:18-cv-04071-DDC-ADM Document 169 Filed 11/05/19 Page 7 of 10




       j.      The expense and delay often associated with civil litigation can be dramatically

reduced if the parties and counsel conduct discovery in the Ajust, speedy, and inexpensive@ manner

mandated by Fed. R. Civ. P. 1. Accordingly, the parties are respectfully reminded that this court

plans to strictly enforce the certification requirements of Fed. R. Civ. P. 26(g). Among other

things, Rule 26(g)(1) provides that, by signing a discovery request, response, or objection, it=s

certified as (i) consistent with the applicable rules and warranted by existing law or by a

nonfrivolous argument for extending, modifying, or reversing existing law, or for establishing new

law; (ii) not interposed for any improper purpose, such as to harass, cause unnecessary delay, or

needlessly increase the cost of litigation; and (iii) neither unreasonable nor unduly burdensome or

expensive, considering the needs of the case, prior discovery in the case, the amount in

controversy, and the importance of the issues at stake in the action. If a certification violates these

restrictions without substantial justification, under Rule 26(g)(3), the court must impose an

appropriate sanction on the responsible attorney or party, or both; the sanction may include an

order to pay the reasonable expenses, including attorney fees, caused by the violation. Therefore,

before the parties and counsel serve any discovery requests, responses, or objections in this case,

lest they incur sanctions later, the court strongly suggests that they carefully review the excellent

discussion of Rule 26(g) found in Mancia v. Mayflower Textile Servs. Co., 253 F.R.D. 354 (D.

Md. 2008).

3.     Motions.

       a.      Marketplace Loan Grantor Trust, Equifax, Equifax Information Services, and

TransUnion do not anticipate filing any further motions to dismiss.            Experian Information

Solutions is evaluating whether to file a motion to dismiss. Further motions to dismiss are not

anticipated. Provided that such defenses have been timely preserved, any motions to dismiss

                                                  7
     Case 5:18-cv-04071-DDC-ADM Document 169 Filed 11/05/19 Page 8 of 10




asserting lack of personal jurisdiction, improper venue, insufficient process or service of process,

failure to state a claim upon which relief can be granted, or the propriety of the parties must be

filed by November 19, 2019.

       b.      Any motion for leave to join additional parties or to otherwise amend the pleadings

must be filed by November 19, 2019.

       c.      All other potentially dispositive motions (e.g., motions for summary judgment)

must be filed by April 7, 2020. The court plans to decide dispositive motions, to the extent they

are timely filed and briefed without any extensions, approximately 60 days before trial.

       d.      Compliance with Fed. R. Civ. P. 56 and D. Kan. Rule 56.1 is mandatory, i.e.,

summary-judgment briefs that fail to comply with these rules may be rejected, resulting in

summary denial of a motion or consideration of a properly supported motion as uncontested.

Further, the court strongly encourages the parties to explore submission of motions on stipulated

facts and agreement resolving legal issues that are not subject to a good-faith dispute. The parties

should follow the summary-judgment guidelines available on the court=s website:

    http://ksd.uscourts.gov/wp-content/uploads/2015/10/Summary-Judgment-Guidelines.pdf

       e.      All motions to exclude testimony of expert witnesses pursuant to Fed. R. Evid. 702-

705, Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), Kumho Tire Co. v.

Carmichael, 526 U.S. 137 (1999), or similar case law, must be filed 42 days before trial.

       f.      If issues remain unresolved after the parties have complied with the Ameet and

confer@ requirements applicable to discovery-related motions under Fed. R. Civ. P. 37(a)(1) and

D. Kan. Rule 37.2, the parties and counsel are strongly encouraged to consider arranging a

telephone conference with the undersigned magistrate judge before filing such a motion. But such

a conference is not mandatory.

                                                 8
     Case 5:18-cv-04071-DDC-ADM Document 169 Filed 11/05/19 Page 9 of 10




        g.     Any motion to compel discovery in compliance with D. Kan. Rules 7.1 and 37.2

must be filed and served within 30 days of the default or service of the response, answer, or

objection that is the subject of the motion, unless the time for filing such a motion is extended for

good cause shown. Otherwise, the objection to the default, response, answer, or objection is

waived. See D. Kan. Rule 37.1(b).

        h.     To avoid the filing of unnecessary motions, the court encourages the parties to

utilize stipulations regarding discovery procedures. However, this does not apply to extensions

of time that interfere with the deadlines to complete all discovery, for the briefing or hearing of a

motion, or for trial. See Fed. R. Civ. P. 29; D. Kan. Rule 6.1(a). Nor does this apply to modifying

the requirements of Fed. R. Civ. P. 26(a)(2) concerning experts= reports. See D. Kan. Rule

26.4(c).

        i.     The arguments and authorities section of briefs or memoranda submitted must not

exceed 30 pages, absent an order of the court.

4.      Pretrial Conference, Trial, and Other Matters.

        a.     After the district judge rules on the pending motions to dismiss, the court will

reevaluate further scheduling matters in this case, such as discovery as to Mr. Hampton’s claims

against Discovery Bank and Loandepot.com if those claims survive motions to dismiss and/or

establishing dates for a pretrial conference and trial.

        d.     The parties are not prepared to consent to trial by a U.S. Magistrate Judge at this

time.

        e.     This court, like the Kansas Supreme Court, has formally adopted the Kansas Bar

Association=s Pillars of Professionalism (2012) as aspirational goals to guide lawyers in their

pursuit of civility, professionalism, and service to the public. Counsel are expected to familiarize

                                                  9
    Case 5:18-cv-04071-DDC-ADM Document 169 Filed 11/05/19 Page 10 of 10




themselves with the Pillars of Professionalism and conduct themselves accordingly when

litigating cases in this court. The Pillars of Professionalism are available on this court=s website:

  http://ksd.uscourts.gov/wp-content/uploads/2018/01/2-15-13-Pillars-of-Professionalism.pdf

       This scheduling order will not be modified except by leave of court upon a showing of

good cause.

       IT IS SO ORDERED.

       Dated November 5, 2019, at Topeka, Kansas.

                                              s/ Angel D. Mitchell
                                              Angel D. Mitchell
                                              U.S. Magistrate Judge




                                                 10
